Exhibit 10.2

EXECUTION VERSION

PARI PASSU INTERCREDITOR AGREEMENT

dated as of

December 21, 2010

among

MORGAN STANLEY SENIOR FUNDING, INC.

as Administrative Agent for the Credit Agreement Secured Parties,

Wilmington Trust FSB,

as the 2018 Notes Collateral Agent,

Wilmington Trust FSB,

as the 2018 Notes Authorized Representative,

and

each additional Collateral Agent and Authorized Representative from time to time
party hereto



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    DEFINITIONS    SECTION 1.01    Construction;
Certain Defined Terms      1    ARTICLE II    PRIORITIES AND AGREEMENTS WITH
RESPECT TO SHARED COLLATERAL    SECTION 2.01    Priority of Claims      9   
SECTION 2.02    Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens      10    SECTION 2.03    No Interference; Payment Over;
Exculpatory Provisions      11    SECTION 2.04    Automatic Release of Liens   
  12    SECTION 2.05    Certain Agreements with Respect to Bankruptcy or
Insolvency Proceedings      12    SECTION 2.06    Reinstatement      13   
SECTION 2.07    Insurance      13    SECTION 2.08    Refinancings      14   
SECTION 2.09    Possessory Collateral Agent as Gratuitous Bailee for Perfection
     14    SECTION 2.10    Amendments to First Lien Security Documents      14
   SECTION 2.11    Controlled Accounts      15    ARTICLE III    EXISTENCE AND
AMOUNTS OF LIENS AND OBLIGATIONS    ARTICLE IV    THE APPLICABLE COLLATERAL
AGENT    SECTION 4.01    Authority      15    ARTICLE V    MISCELLANEOUS   
SECTION 5.01    Notices      16    SECTION 5.02    Waivers; Amendment; Joinder
Agreements      17    SECTION 5.03    Parties in Interest      18    SECTION
5.04    Survival of Agreement      18    SECTION 5.05    Counterparts      18   
SECTION 5.06    Severability      18    SECTION 5.07    Governing Law      18   

 

-i-



--------------------------------------------------------------------------------

          Page   SECTION 5.08    Submission to Jurisdiction; Waivers      18   
SECTION 5.09    WAIVER OF JURY TRIAL      19    SECTION 5.10    Headings      19
   SECTION 5.11    Conflicts      19    SECTION 5.12    Provisions Solely to
Define Relative Rights      19    SECTION 5.13    Integration      19    SECTION
5.14    Other First Lien Obligations      19    SECTION 5.15    Agent Capacities
     21   

 

-ii-



--------------------------------------------------------------------------------

PARI PASSU INTERCREDITOR AGREEMENT (as amended, restated, modified or
supplemented from time to time, this “Agreement”) dated as of December 21, 2010,
among MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent for the
Credit Agreement Secured Parties (as defined below) under the Credit Documents
(as defined below) (in such capacity and together with its successors in such
capacity, the “Administrative Agent”), Wilmington Trust FSB, as collateral agent
for the 2018 Notes First Lien Secured Parties (as defined below) (in such
capacity and together with its successors in such capacity, the “2018 Notes
Collateral Agent”), the Trustee (defined below) as Authorized Representative for
the 2018 Notes First Lien Secured Parties (in such capacity and together with
its successors in such capacity, the “2018 Notes Authorized Representative”) and
each additional Collateral Agent and Authorized Representative from time to time
party hereto for the Other First Lien Secured Parties of the Series with respect
to which it is acting in such capacity.

Reference is made to (i) the Credit Agreement dated as of December 21, 2010 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”), among CNO Financial Group, Inc., a Delaware corporation
(the “Borrower” or the “Company”), the Lenders party thereto from time to time,
the Administrative Agent and the other parties named therein; (ii) the Guarantee
and Security Agreement dated as of December 21, 2010 (as amended, restated,
supplemented, waived or otherwise modified from time to time, the “Security
Agreement”), among the Borrower, each Subsidiary of the Borrower party thereto
from time to time and the Administrative Agent; (iii) the 9.00% Senior Secured
Notes due 2018 (as amended, restated, supplemented, waived or otherwise modified
from time to time, the “2018 Notes”) issued pursuant to an Indenture (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “2018 Notes Indenture”) dated as of December 21, 2010 among the Borrower,
each Subsidiary of the Borrower identified therein and Wilmington Trust FSB, as
trustee (in such capacity and together with its successors in such capacity, the
“Trustee”); and (iv) the Security Agreement, dated as of December 21, 2010 (as
the same may be amended, restated, supplemented, waived or modified from time to
time, the “2018 Notes Security Agreement”), by and among the Borrower, each
Subsidiary of the Borrower party thereto from time to time, and the 2018 Notes
Collateral Agent.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Administrative Agent (for itself and on behalf of the Credit
Agreement Secured Parties), the 2018 Notes Collateral Agent, the 2018 Notes
Authorized Representative (for itself and on behalf of the 2018 Notes First Lien
Secured Parties) and each additional Authorized Representative and Collateral
Agent (for itself and on behalf of the Other First Lien Secured Parties of the
applicable Series) agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Construction; Certain Defined Terms.

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument, other document,
statute or regulation herein shall be construed as referring to such agreement,
instrument, other document, statute or regulation as from time to time amended,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, but shall
not be deemed to include the subsidiaries of



--------------------------------------------------------------------------------

such Person unless express reference is made to such subsidiaries, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (iv) all references herein to Articles, Sections and Annexes
shall be construed to refer to Articles, Sections and Annexes of this Agreement,
(v) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vi) the term “or” is not
exclusive.

(b) Without limiting the provisions of Section 2.03, it is the intention of the
First Lien Secured Parties of each Series that the holders of First Lien
Obligations of such Series (and not the First Lien Secured Parties of any other
Series) bear the risk of (i) any determination by a court of competent
jurisdiction that (x) any of the First Lien Obligations of such Series are
unenforceable under applicable law or are subordinated to any other obligations
(other than another Series of First Lien Obligations), (y) any of the First Lien
Obligations of such Series do not have an enforceable security interest in any
of the Collateral securing any other Series of First Lien Obligations and/or
(z) any intervening security interest exists securing any other obligations
(other than another Series of First Lien Obligations) on a basis ranking prior
to the security interest of such Series of First Lien Obligations but junior to
the security interest of any other Series of First Lien Obligations or (ii) the
existence of any Collateral for any other Series of First Lien Obligations that
is not Shared Collateral (any such condition referred to in the foregoing
clauses (i) or (ii) with respect to any Series of First Lien Obligations, an
“Impairment” of such Series); provided that the existence of a maximum claim
with respect to any real property subject to a mortgage which applies to all
First Lien Obligations shall not be deemed to be an Impairment of any Series of
First Lien Obligations. In the event of any Impairment with respect to any
Series of First Lien Obligations, the results of such Impairment shall be borne
solely by the holders of such Series of First Lien Obligations, and the rights
of the holders of such Series of First Lien Obligations (including, without
limitation, the right to receive distributions in respect of such Series of
First Lien Obligations pursuant to Section 2.01) set forth herein shall be
modified to the extent necessary so that the effects of such Impairment are
borne solely by the holders of the Series of such First Lien Obligations subject
to such Impairment. Additionally, in the event the First Lien Obligations of any
Series are modified pursuant to applicable law (including, without limitation,
pursuant to Section 1129 of the Bankruptcy Code), any reference to such First
Lien Obligations or the Secured Credit Documents governing such First Lien
Obligations shall refer to such obligations or such documents as so modified.

(c) Capitalized terms used and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement. As used in this Agreement, the
following terms have the meanings specified below:

“2018 Notes” has the meaning assigned to such term in the recitals of this
Agreement.

“2018 Notes Authorized Representative” shall have the meaning assigned to such
term in the introductory paragraph to this Agreement.

“2018 Notes Collateral Agent” shall have the meaning assigned to such term in
the introductory paragraph to this Agreement.

“2018 Notes Indenture” has the meaning assigned to such term in the recitals of
this Agreement.

“2018 Notes First Lien Documents” means the 2018 Notes Indenture, the 2018 Notes
issued thereunder, the 2018 Notes Security Agreement and any security documents
and other operative agreements evidencing or governing the Indebtedness
thereunder, and the liens securing such Indebtedness, including any agreement
entered into for the purpose of securing the 2018 Notes First Lien Obligations.

 

-2-



--------------------------------------------------------------------------------

“2018 Notes First Lien Obligations” means the Other First Lien Obligations
pursuant to the 2018 Notes Indenture.

“2018 Notes First Lien Secured Parties” means the 2018 Notes Collateral Agent,
the 2018 Notes Authorized Representative and the holders of the 2018 Notes First
Lien Obligations.

“2018 Notes Security Agreement” has the meaning assigned to such term in the
recitals of this Agreement.

“Additional Senior Class Debt” shall have the meaning assigned to such term in
Section 5.14.

“Additional Senior Class Debt Collateral Agent” shall have the meaning assigned
to such term in Section 5.14.

“Additional Senior Class Debt Parties” shall have the meaning assigned to such
term in Section 5.14.

“Additional Senior Class Debt Representative” shall have the meaning assigned to
such term in Section 5.14.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Applicable Authorized Representative” means (i) until the earlier of (x) the
Discharge of Credit Agreement Obligations, (y) the Outstanding Loan Threshold
Date and (z) the Non-Controlling Authorized Representative Enforcement Date, the
Administrative Agent and (ii) from and after the earlier of (x) the Discharge of
Credit Agreement Obligations, (y) the Outstanding Loan Threshold Date and
(z) the Non-Controlling Authorized Representative Enforcement Date, the Major
Non-Controlling Authorized Representative; provided, in each case, that if there
shall occur one or more Non-Controlling Authorized Representative Enforcement
Dates, the Applicable Authorized Representative shall be the Authorized
Representative that is the Major Non-Controlling Authorized Representative in
respect of the most recent Non-Controlling Authorized Representative Enforcement
Date.

“Applicable Collateral Agent” means (i) until the earlier of (x) Discharge of
Credit Agreement Obligations, (y) the Outstanding Loan Threshold Date and
(z) the Non-Controlling Authorized Representative Enforcement Date, the
Administrative Agent and (ii) from and after the earlier of (x) the Discharge of
Credit Agreement Obligations, (y) the Outstanding Loan Threshold Date and
(z) the Non-Controlling Authorized Representative Enforcement Date, the
Collateral Agent for the Series of First Lien Obligations represented by the
Major Non-Controlling Authorized Representative; provided, in each case, that if
there shall occur one or more Non-Controlling Authorized Representative
Enforcement Dates, the Applicable Collateral Agent shall be the Collateral Agent
for the Series of First Lien Obligations represented by the Major
Non-Controlling Authorized Representative in respect of the most recent
Non-Controlling Authorized Representative Enforcement Date.

 

-3-



--------------------------------------------------------------------------------

“Authorized Representative” means, at any time, (i) in the case of any Credit
Agreement Obligations or the Credit Agreement Secured Parties, the
Administrative Agent, (ii) in the case of the 2018 Notes First Lien Obligations
or the 2018 Notes First Lien Secured Parties, the 2018 Notes Authorized
Representative and (iii) in the case of any other Series of Other First Lien
Obligations or Other First Lien Secured Parties that become subject to this
Agreement after the date hereof, the Authorized Representative named for such
Series in the applicable Joinder Agreement.

“Bankruptcy Case” shall have the meaning assigned to such term in
Section 2.05(b).

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended.

“Bankruptcy Law” shall mean the Bankruptcy Code and any similar Federal, state
or foreign law for the relief of debtors.

“Collateral” means all assets and properties subject to Liens created pursuant
to any First Lien Security Document to secure one or more Series of First Lien
Obligations.

“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Administrative Agent, (ii) in the case of the 2018 Notes First Lien
Obligations, the 2018 Notes Collateral Agent, and (iii) in the case of any other
Series of Other First Lien Obligations that become subject to this Agreement
after the date hereof, the Collateral Agent named for such Series in the
applicable Joinder Agreement.

“Controlling Secured Parties” means (i) at any time when the Administrative
Agent is the Applicable Collateral Agent, the Credit Agreement Secured Parties
and (ii) at any other time, the Series of First Lien Secured Parties whose
Authorized Representative is the Applicable Authorized Representative.

“Credit Agreement” shall have the meaning assigned to such term in the
introductory paragraph to this Agreement.

“Credit Agreement Collateral Documents” means the Security Agreement, the other
Security Documents (as defined in the Credit Agreement) and each other agreement
entered into in favor of the Administrative Agent for the purpose of securing
any Credit Agreement Obligations.

“Credit Agreement Obligations” means all amounts owing to any party pursuant to
the terms of any Credit Document, including, without limitation, all amounts in
respect of any principal, premium, interest (including any interest and fees
accruing subsequent to the commencement of a Bankruptcy Case at the rate
provided for in the Credit Agreement, whether or not such interest or fees are
allowed claims under any such proceeding or under applicable state, federal or
foreign law), penalties, fees, expenses (including, without limitation, fees,
expenses and disbursements of agents, professional advisors and legal counsel),
indemnifications, reimbursements, damages and other liabilities, and guarantees
of the foregoing amounts and including, without limitation, the “Obligations” as
defined in the Credit Agreement.

“Credit Agreement Secured Parties” means the holders of Credit Agreement
Obligations, including the “Secured Parties” as defined in the Security
Agreement.

“Credit Documents” mean the Credit Agreement, each Credit Agreement Collateral
Document and the Loan Documents (as defined in the Credit Agreement).

 

-4-



--------------------------------------------------------------------------------

“DIP Financing” shall have the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” shall have the meaning assigned to such term in
Section 2.05(b).

“DIP Lenders” shall have the meaning assigned to such term in Section 2.05(b).

“Discharge” means, with respect to any Series of First Lien Obligations, the
date on which such Series of First Lien Obligations is no longer secured by
Shared Collateral. The term “Discharged” shall have a corresponding meaning.

“Discharge of Credit Agreement Obligations” means the Discharge of the Credit
Agreement Obligations with respect to Shared Collateral; provided that the
Discharge of Credit Agreement Obligations shall not be deemed to have occurred
in connection with a Refinancing of such Credit Agreement Obligations with
additional First Lien Obligations secured by Shared Collateral under an Other
First Lien Document which has been designated in writing by the Administrative
Agent (under the Credit Agreement so Refinanced) to each Other First Lien
Collateral Agent and each other Authorized Representative as the “Credit
Agreement” for purposes of this Agreement.

“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any Secured Credit Document.

“Excess Other First Lien Obligations” shall have the meaning assigned to such
term in the definition of Other First Lien Obligations.

“First Lien Documents” means, with respect to the Credit Agreement Obligations,
the Credit Agreement Documents, and with respect to the 2018 Notes First Lien
Obligations or any Series of Additional Senior Class Debt, the Other First Lien
Documents.

“First Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Other First Lien Obligations.

“First Lien Secured Parties” means (i) the Credit Agreement Secured Parties and
(ii) the Other First Lien Secured Parties with respect to each Series of Other
First Lien Obligations (including the 2018 Notes First Lien Secured Parties).

“First Lien Security Documents” means, collectively, (i) the Credit Agreement
Collateral Documents and (ii) the Other First Lien Security Documents, including
the 2018 Notes Security Agreement.

“Grantors” means the Company and each Subsidiary or direct or indirect parent
company of the Company which has granted a security interest pursuant to any
First Lien Security Document to secure any Series of First Lien Obligations.

“Impairment” shall have the meaning assigned to such term in Section 1.01(b).

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against the Company or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Company or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Company or any other Grantor or any similar case or proceeding
relative to the Company or any other Grantor or its creditors, as such, in each
case whether or not voluntary;

 

-5-



--------------------------------------------------------------------------------

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Company or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Company or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

“Intervening Creditor” shall have the meaning assigned to such term in
Section 2.01(a).

“Joinder Agreement” means the document in the form of Exhibit A to this
Agreement required to be delivered by an Authorized Representative to each
Collateral Agent and each Authorized Representative pursuant to Section 5.14 of
this Agreement in order to create an additional Series of Other First Lien
Obligations or a Refinancing of any Series of First Lien Obligations and add
Other First Lien Secured Parties hereunder.

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, lien (statutory or other) or similar encumbrance (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof).

“Major Non-Controlling Authorized Representative” means the Authorized
Representative of the Series of Other First Lien Obligations that constitutes
the largest outstanding principal amount of any then outstanding Series of First
Lien Obligations; provided, however, that if there are two outstanding Series of
Other First Lien Obligations which have an equal outstanding principal amount,
the Series of Other First Lien Obligations with the earlier maturity date shall
be considered to have the larger outstanding principal amount for purposes of
this definition.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Non-Controlling Authorized Representative” means any Authorized Representative
that is not the Applicable Authorized Representative at such time.

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 180 days
(throughout which 180 day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the First Lien Documents
under which such Non-Controlling Authorized Representative is the Authorized
Representative) and (ii) each Collateral Agent’s and each other Authorized
Representative’s receipt of written notice from such Non-Controlling Authorized
Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an Event of Default (under and as defined in the First Lien Documents under
which such Non-Controlling Authorized Representative is the Authorized
Representative) has occurred and is continuing and (y) the First Lien
Obligations of the Series with respect to which such Non-Controlling Authorized
Representative is the Authorized Representative are currently due and payable in
full (whether as a result of acceleration thereof or otherwise) in accordance
with the terms of the applicable Other First Lien Document; provided that the
Non-Controlling Authorized Representative Enforcement Date shall be stayed and
shall not occur and shall be deemed not to have occurred (1) at any time the
Applicable Authorized Representative has commenced

 

-6-



--------------------------------------------------------------------------------

and is diligently pursuing any enforcement action with respect to Shared
Collateral or (2) at any time the Grantor that has granted a security interest
in Shared Collateral is then a debtor under or with respect to (or otherwise
subject to) any Insolvency or Liquidation Proceeding.

“Non-Controlling Secured Parties” means the First Lien Secured Parties which are
not Controlling Secured Parties.

“Other First Lien Agreement” means any indenture, including the 2018 Notes
Indenture and the 2018 Notes, credit agreement (excluding the Credit Agreement)
or other agreement, document or instrument, pursuant to which any Grantor has or
will incur Other First Lien Obligations; provided that, in each case, the
Indebtedness thereunder (other than the 2018 Notes First Lien Obligations) has
been designated as Other First Lien Obligations pursuant to and in accordance
with Section 5.14.

“Other First Lien Collateral Agents” means each of the Collateral Agents other
than the Administrative Agent.

“Other First Lien Documents” means, with respect to the 2018 Notes First Lien
Obligations or any Series of Additional Senior Class Debt, the Other First Lien
Agreements, including the 2018 Notes First Lien Documents and the Other First
Lien Security Documents and each other agreement entered into for the purpose of
securing the 2018 Notes First Lien Obligations or any Series of Additional
Senior Class Debt; provided that, in each case, the Indebtedness thereunder
(other than the 2018 Notes First Lien Obligations) has been designated as Other
First Lien Obligations pursuant to Section 5.14 hereto.

“Other First Lien Obligations” means all amounts owing to any Other First Lien
Secured Party (including the 2018 Notes First Lien Secured Parties) pursuant to
the terms of any Other First Lien Agreement (including the 2018 Notes
Indenture), including, without limitation, all amounts in respect of any
principal, premium, interest (including any interest and fees accruing
subsequent to the commencement of a Bankruptcy Case at the rate provided for in
the respective Other First Lien Agreement, whether or not such interest or fees
are allowed claims under any such proceeding or under applicable state, federal
or foreign law), penalties, fees, expenses (including, without limitation, fees,
expenses and disbursements of agents, professional advisors and legal counsel),
indemnifications, reimbursements, damages and other liabilities, and guarantees
of the foregoing amounts; provided that the aggregate principal amount of Other
First Lien Obligations in excess of the lowest amount of Indebtedness permitted
by (x) the Credit Agreement to be secured on a pari passu basis with the Credit
Agreement Obligations and (y) the 2018 Notes Indenture to be secured on a pari
passu basis with the 2018 Notes First Lien Obligations and, in each case, any
fees, interest and expenses related to such excess amount pursuant to the
applicable Other First Lien Agreement (such excess amount together with the
related fees, interest and expenses, the “Excess Other First Lien Obligations”)
shall not constitute Other First Lien Obligations or First Lien Obligations for
purposes of this Agreement. For the avoidance of doubt, obligations in respect
of the 2018 Notes outstanding on the date hereof shall constitute Other First
Lien Obligations.

“Other First Lien Secured Party” means the holders of any Other First Lien
Obligations and any Authorized Representative with respect thereto and shall
include the 2018 Notes First Lien Secured Parties.

“Other First Lien Security Documents” means any security agreement or any other
document now existing or entered into after the date hereof that create Liens on
any assets or properties of any Grantor to secure the Other First Lien
Obligations.

 

-7-



--------------------------------------------------------------------------------

“Outstanding Loan Threshold Date” means the date on which the outstanding
principal amount of Loans and Commitments (each as defined in the Credit
Agreement) under the Credit Agreement (and any replacement thereof) is less than
$25,000,000.

“Possessory Collateral” means any Shared Collateral in the possession of any
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction or otherwise. Possessory Collateral includes, without limitation,
any Certificated Securities, Promissory Notes, Instruments, and Chattel Paper,
in each case, delivered to or in the possession of any Collateral Agent under
the terms of the First Lien Security Documents. All capitalized terms used in
this definition and not defined elsewhere in this Agreement have the meaning
assigned to them in the New York UCC.

“Proceeds” shall have the meaning assigned to such term in Section 2.01(a).

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Secured Credit Document” means (i) the Credit Documents, (ii) the 2018 Notes
First Lien Documents and (iii) each other Other First Lien Document.

“Security Agreement” has the meaning assigned to such term in the recitals of
this Agreement.

“Series” means (a) with respect to the First Lien Secured Parties, each of
(i) the Credit Agreement Secured Parties (in their capacities as such), (ii) the
2018 Notes First Lien Secured Parties (in their capacities as such), and
(iii) the Other First Lien Secured Parties that become subject to this Agreement
after the date hereof that are represented by a common Authorized Representative
(in its capacity as such for such Other First Lien Secured Parties) and (b) with
respect to any First Lien Obligations, each of (i) the Credit Agreement
Obligations, (ii) the 2018 Notes First Lien Obligations and (iii) the Other
First Lien Obligations incurred pursuant to any Other First Lien Document, which
pursuant to any Joinder Agreement, are to be represented hereunder by a common
Authorized Representative (in its capacity as such for such Other First Lien
Obligations).

“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of First Lien Obligations (or their respective Authorized
Representatives or Collateral Agents on behalf of such holders) hold a valid and
perfected security interest or Lien at such time. If more than two Series of
First Lien Obligations are outstanding at any time and the holders of less than
all Series of First Lien Obligations hold a valid and perfected security
interest or Lien in any Collateral at such time, then such Collateral shall
constitute Shared Collateral for those Series of First Lien Obligations that
hold a valid security interest or Lien in such Collateral at such time and shall
not constitute Shared Collateral for any Series which does not have a valid and
perfected security interest or Lien in such Collateral at such time.

“Trustee” has the meaning assigned to such term in the recitals of this
Agreement.

 

-8-



--------------------------------------------------------------------------------

ARTICLE II

PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

SECTION 2.01 Priority of Claims.

(a) Anything contained herein or in any of the Secured Credit Documents to the
contrary notwithstanding (but subject to Section 1.01(b)), if an Event of
Default has occurred and is continuing, and the Applicable Collateral Agent is
taking action to enforce rights in respect of any Shared Collateral, or any
distribution is made in respect of any Shared Collateral in any Bankruptcy Case
of any Grantor or any First Lien Secured Party receives any payment pursuant to
any intercreditor agreement (other than this Agreement) with respect to any
Shared Collateral, the proceeds of any sale, collection or other liquidation of
any such Shared Collateral received by any First Lien Secured Party or received
by the Applicable Collateral Agent or any First Lien Secured Party pursuant to
any such intercreditor agreement with respect to such Shared Collateral and
proceeds of any such distribution (subject, in the case of any such
distribution, to the sentence immediately following) to which the First Lien
Obligations are entitled under any intercreditor agreement (other than this
Agreement) (all proceeds of any sale, collection or other liquidation of any
Collateral and all proceeds of any such distribution being collectively referred
to as “Proceeds”), shall be applied by the Applicable Collateral Agent in the
following order:

(i) FIRST, to the payment of all reasonable fees, costs and expenses incurred by
each Collateral Agent (in its capacity as such) in connection with such
collection or sale or otherwise in connection with this Agreement, any other
Secured Credit Documents or any of the First Lien Obligations, including all
court costs and the reasonable fees, costs and expenses of its agents,
professional advisors and legal counsel, and any other reasonable costs or
expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other Secured Credit Documents;

(ii) SECOND, subject to Section 1.01(b), to the extent Proceeds remain after the
application pursuant to preceding clause (i), to the payment in full of the
First Lien Obligations of each Series (the amounts so applied to be distributed
among the First Lien Secured Parties pro rata in accordance with the respective
amounts of the First Lien Obligations owed to them on the date of any such
distribution and in accordance with the terms of the applicable Secured Credit
Documents); and

(iii) THIRD, any balance of such Proceeds remaining after the application
pursuant to preceding clauses (i) and (ii), to the Grantors, their successors or
assigns, or as a court of competent jurisdiction may otherwise direct.

If, despite the provisions of this Section 2.01(a)(ii), any First Lien Secured
Party shall receive any payment or other recovery in excess of its portion of
payments on account of the First Lien Obligations to which it is then entitled
in accordance with this Section 2.01(a), such First Lien Secured Party shall
hold such payment or recovery in trust for the benefit of all First Lien Secured
Parties for distribution in accordance with this Section 2.01(a).

(b) Notwithstanding the foregoing, with respect to any Shared Collateral for
which a third party (other than a First Lien Secured Party) has a lien or
security interest that is junior in priority to the security interest of any
Series of First Lien Obligations but senior (as determined by appropriate legal
proceedings in the case of any dispute) to the security interest of any other
Series of First Lien Obligations (such third party an “Intervening Creditor”),
the value of any Shared Collateral or Proceeds which are allocated to such
Intervening Creditor shall be deducted on a ratable basis solely from the Shared
Collateral or Proceeds to be distributed in respect of the Series of First Lien
Obligations with respect to which such Impairment exists.

 

-9-



--------------------------------------------------------------------------------

(c) It is acknowledged that the First Lien Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced or otherwise amended or modified from
time to time, all without affecting the priorities set forth in Section 2.01(a)
or the provisions of this Agreement defining the relative rights of the First
Lien Secured Parties of any Series.

(d) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of First Lien Obligations granted
on the Shared Collateral and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, or any other applicable law or the Secured
Credit Documents or any defect or deficiencies in the Liens securing the First
Lien Obligations of any Series or any other circumstance whatsoever (but, in
each case, subject to Section 1.01(b)), each First Lien Secured Party hereby
agrees that the Liens securing each Series of First Lien Obligations on any
Shared Collateral shall be of equal priority.

SECTION 2.02 Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.

(a) Notwithstanding Section 2.01, only the Applicable Collateral Agent shall act
or refrain from acting with respect to Shared Collateral (including with respect
to any intercreditor agreement with respect to any Shared Collateral). At any
time when the Administrative Agent is the Applicable Collateral Agent, no Other
First Lien Secured Party shall or shall instruct any Collateral Agent to,
commence any judicial or nonjudicial foreclosure proceedings with respect to,
seek to have a trustee, receiver, liquidator or similar official appointed for
or over, attempt any action to take possession of, exercise any right, remedy or
power with respect to, or otherwise take any action to enforce its security
interest in or realize upon, or take any other action available to it in respect
of, Shared Collateral (including with respect to any intercreditor agreement
with respect to Shared Collateral), whether under any Other First Lien Security
Document, applicable law or otherwise, it being agreed that only the
Administrative Agent, acting in accordance with the Credit Agreement Collateral
Documents, shall be entitled to take any such actions or exercise any remedies
with respect to Shared Collateral at such time.

(b) At any time when any Other First Lien Collateral Agent is the Applicable
Collateral Agent, (i) such Other First Lien Collateral Agent shall act only on
the instructions of the Applicable Authorized Representative with respect to
Shared Collateral, (ii) such Other First Lien Collateral Agent shall not follow
any instructions with respect to Shared Collateral (including with respect to
any intercreditor agreement with respect to any Shared Collateral) from any
Non-Controlling Authorized Representative (or any other First Lien Secured Party
other than the Applicable Authorized Representative) and (iii) no
Non-Controlling Authorized Representative or other First Lien Secured Party
(other than the Applicable Authorized Representative) shall, or shall instruct
such Other First Lien Collateral Agent to, commence any judicial or nonjudicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce its security interest in or realize upon, or take any
other action available to it in respect of, Shared Collateral (including with
respect to any intercreditor agreement with respect to Shared Collateral),
whether under any First Lien Security Document, applicable law or otherwise, it
being agreed that only such Other First Lien Collateral Agent, acting on the
instructions of the Applicable Authorized Representative and in accordance with
the Other First Lien Security Documents applicable to it, shall be entitled to
take any such actions or exercise any such remedies with respect to Shared
Collateral.

 

-10-



--------------------------------------------------------------------------------

(c) Notwithstanding the equal priority of the Liens securing each Series of
First Lien Obligations, the Applicable Collateral Agent (acting on the
instructions of the Applicable Authorized Representative) may deal with the
Shared Collateral as if such Applicable Collateral Agent had a senior and
exclusive Lien on such Collateral. No Non-Controlling Authorized Representative
or Non-Controlling Secured Party will contest, protest or object to any
foreclosure proceeding or action brought by the Applicable Collateral Agent, the
Applicable Authorized Representative or the Controlling Secured Party or any
other exercise by the Applicable Collateral Agent, the Applicable Authorized
Representative or the Controlling Secured Party of any rights and remedies
relating to the Shared Collateral, or to cause the Applicable Collateral Agent
to do so. The foregoing shall not be construed to limit the rights and
priorities of any First Lien Secured Party, the Applicable Collateral Agent or
any Authorized Representative with respect to any Collateral not constituting
Shared Collateral.

(d) So long as the Administrative Agent is a party to this Agreement, this
Agreement shall not apply to any assets a security interest in which was not
granted to the Administrative Agent.

(e) Each of the Collateral Agents (other than the Administrative Agent and the
2018 Notes Collateral Agent) and the Authorized Representatives (other than the
Administrative Agent and the 2018 Notes Authorized Representative) agrees that
it will not accept any Lien on any Collateral for the benefit of any Series of
Other First Lien Obligations (other than funds deposited for the discharge or
defeasance of any Other First Lien Agreement) other than pursuant to the First
Lien Security Documents, and by executing this Agreement (or a Joinder
Agreement), each such Collateral Agent and each such Authorized Representative
and the Series of First Lien Secured Parties for which it is acting hereunder
agree to be bound by the provisions of this Agreement and the other First Lien
Security Documents applicable to it.

(f) Each of the First Lien Secured Parties agrees that it will not (and hereby
waives any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the perfection,
priority, validity or enforceability of a Lien held by or on behalf of any of
the First Lien Secured Parties in all or any part of the Collateral, or the
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair (i) the rights of any Collateral Agent or any
Authorized Representative to enforce this Agreement or (ii) the rights of any
First Lien Secured Party from contesting or supporting any other Person in
contesting the enforceability of any Lien purporting to secure obligations not
constituting First Lien Obligations.

SECTION 2.03 No Interference; Payment Over; Exculpatory Provisions.

(a) Except, in each case, with respect to any Excess Other First Lien
Obligations or any Security Document or Lien securing the Excess Other First
Lien Obligations, to the extent of such Excess Other First Lien Obligations,
each First Lien Secured Party agrees that (i) it will not challenge or question,
or support any other Person in challenging or questioning, in any proceeding the
validity or enforceability of any First Lien Obligations of any Series or any
First Lien Security Document or the validity, attachment, perfection or priority
of any Lien under any First Lien Security Document or the validity or
enforceability of the priorities, rights or duties established by or other
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of any First Lien Secured Party from
challenging or questioning the validity or enforceability of any First Lien
Obligations constituting unmatured interest or the validity of any Lien relating
thereto pursuant to Section 502(b)(2) of the Bankruptcy Code, (ii) it will not
take or cause to be taken any action the purpose or intent of which is, or could
be, to interfere, hinder or delay, in any manner, whether by judicial
proceedings or otherwise, any sale, transfer or other disposition of the Shared
Collateral by the Applicable Collateral Agent, (iii) except as provided in
Section 2.02, it shall have no right to (A) direct the Applicable Collateral

 

-11-



--------------------------------------------------------------------------------

Agent or any other First Lien Secured Party to exercise any right, remedy or
power with respect to any Shared Collateral (including pursuant to any
intercreditor agreement) or (B) consent to the exercise by the Applicable
Collateral Agent or any other First Lien Secured Party of any right, remedy or
power with respect to any Shared Collateral, (iv) it will not institute any suit
or assert in any suit, bankruptcy, insolvency or other proceeding any claim
against the Applicable Collateral Agent or any other First Lien Secured Party
seeking damages from or other relief by way of specific performance,
instructions or otherwise with respect to any Shared Collateral, (v) it will not
seek, and hereby waives any right, to have any Shared Collateral or any part
thereof marshaled upon any foreclosure or other disposition of such Collateral
and (vi) it will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of any Applicable Collateral Agent or any other
First Lien Secured Party to enforce this Agreement.

(b) Each First Lien Secured Party hereby agrees that if it shall obtain
possession of any Shared Collateral or shall realize any proceeds or payment in
respect of any such Shared Collateral, pursuant to any First Lien Security
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of each of the First Lien Obligations, then it shall hold such
Shared Collateral, proceeds or payment in trust for the other First Lien Secured
Parties having a security interest in such Shared Collateral and promptly
transfer any such Shared Collateral, proceeds or payment, as the case may be, to
the Applicable Collateral Agent for such Shared Collateral, to be distributed by
such Applicable Collateral Agent in accordance with the provisions of
Section 2.01(a) hereof.

(c) None of the Applicable Collateral Agent, any Applicable Authorized
Representative or any other First Lien Secured Party shall be liable for any
action taken or omitted to be taken by such Applicable Collateral Agent,
Applicable Authorized Representative or other First Lien Secured Party with
respect to any Shared Collateral in accordance with the provisions of this
Agreement

SECTION 2.04 Automatic Release of Liens.

(a) If, at any time any Shared Collateral is transferred to a third party or
otherwise disposed of, in each case, in connection with any enforcement by the
Applicable Collateral Agent in accordance with the provisions of this Agreement,
then (whether or not any Insolvency or Liquidation Proceeding is pending at the
time) the Liens in favor of the other Collateral Agents for the benefit of each
Series of First Lien Secured Parties upon such Shared Collateral will
automatically be released and discharged upon final conclusion of foreclosure
proceeding as and when, but only to the extent, such Liens of the Applicable
Collateral Agent on such Shared Collateral are released and discharged; provided
that any proceeds of any Shared Collateral realized therefrom shall be applied
pursuant to Section 2.01 hereof.

(b) Each Collateral Agent and each Authorized Representative agrees to execute
and deliver (at the sole cost and expense of the Grantors) all such
authorizations and other instruments as shall reasonably be requested in writing
by the Applicable Collateral Agent to evidence and confirm any release of Shared
Collateral provided for in this Section.

SECTION 2.05 Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.

(a) This Agreement shall continue in full force and effect notwithstanding the
commencement of any proceeding under the Bankruptcy Code or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law by or
against any Grantor or any of its subsidiaries.

 

-12-



--------------------------------------------------------------------------------

(b) If any Grantor shall become subject to a case (a “Bankruptcy Case”) under
the Bankruptcy Code and shall, as debtor(s)-in-possession, move for approval of
financing (“DIP Financing”) to be provided by one or more lenders (the “DIP
Lenders”) under Section 364 of the Bankruptcy Code or the use of cash collateral
under Section 363 of the Bankruptcy Code, each First Lien Secured Party (other
than any Controlling Secured Party (to the extent part of the majority or such
greater amount referred to below) or any Authorized Representative of any
Controlling Secured Party) agrees that it will raise no objection to any such
financing or to the Liens on the Shared Collateral securing the same (“DIP
Financing Liens”) or to any use of cash collateral that constitutes Shared
Collateral, unless a majority in interest of the Controlling Secured Parties (or
such greater amount as is necessary to take action under the applicable Loan
Document or Other First Lien Documents), or an Authorized Representative of any
Controlling Secured Party, shall then oppose or object to such DIP Financing or
such DIP Financing Liens or use of cash collateral (and (i) to the extent that
such DIP Financing Liens are senior to the Liens on any such Shared Collateral
for the benefit of the Controlling Secured Parties, each Non-Controlling Secured
Party will subordinate its Liens with respect to such Shared Collateral on the
same terms as the Liens of the Controlling Secured Parties (other than any Liens
of any First Lien Secured Parties constituting DIP Financing Liens) are
subordinated thereto, and (ii) to the extent that such DIP Financing Liens rank
pari passu with the Liens on any such Shared Collateral granted to secure the
First Lien Obligations of the Controlling Secured Parties, each Non-Controlling
Secured Party will confirm the priorities with respect to such Shared Collateral
as set forth herein), in each case so long as (A) the First Lien Secured Parties
of each Series retain the benefit of their Liens on all such Shared Collateral
pledged to the DIP Lenders, including proceeds thereof arising after the
commencement of such proceeding, with the same priority vis-a-vis all the other
First Lien Secured Parties (other than any Liens of the First Lien Secured
Parties constituting DIP Financing Liens) as existed prior to the commencement
of the Bankruptcy Case, (B) the First Lien Secured Parties of each Series are
granted Liens on any additional collateral pledged to any First Lien Secured
Parties as adequate protection or otherwise in connection with such DIP
Financing or use of cash collateral, with the same priority vis-a-vis the First
Lien Secured Parties as set forth in this Agreement, (C) if any amount of such
DIP Financing or cash collateral is applied to repay any of the First Lien
Obligations, such amount is applied pursuant to Section 2.01(a) of this
Agreement, and (D) if any First Lien Secured Parties are granted adequate
protection with respect to the First Lien Obligations subject hereto, including
in the form of periodic payments, in connection with such DIP Financing or use
of cash collateral, the proceeds of such adequate protection are applied
pursuant to Section 2.01(a) of this Agreement; provided that the First Lien
Secured Parties of each Series shall have a right to object to the grant of a
Lien to secure the DIP Financing over any Collateral subject to Liens in favor
of the First Lien Secured Parties of such Series or its Authorized
Representative that shall not constitute Shared Collateral; and provided further
that the First Lien Secured Parties receiving adequate protection shall not
object to any other First Lien Secured Party receiving adequate protection
comparable to any adequate protection granted to such First Lien Secured Parties
in connection with a DIP Financing or use of cash collateral.

SECTION 2.06 Reinstatement. In the event that any of the First Lien Obligations
shall be paid in full and such payment or any part thereof shall subsequently,
for whatever reason (including an order or judgment for disgorgement of a
preference under Title 11 of the Bankruptcy Code, or any similar law, or the
settlement of any claim in respect thereof), be required to be returned or
repaid, the terms and conditions of this Article II shall be fully applicable
thereto until all such First Lien Obligations shall again have been paid in full
in cash.

SECTION 2.07 Insurance. As between the First Lien Secured Parties, the
Applicable Collateral Agent (acting at the direction of the Applicable
Authorized Representative), shall have the right, but no obligation, to adjust
or settle any insurance policy or claim covering or constituting Shared
Collateral in the event of any loss thereunder and to approve any award granted
in any condemnation or similar proceeding affecting the Shared Collateral.

 

-13-



--------------------------------------------------------------------------------

SECTION 2.08 Refinancings. The First Lien Obligations of any Series may be
Refinanced, in whole or in part, in each case, without notice to, or the consent
(except to the extent a consent is otherwise required to permit the Refinancing
transaction under any Secured Credit Document) of any First Lien Secured Party
of any other Series, all without affecting the priorities provided for herein or
the other provisions hereof; provided that the Authorized Representative of the
holders of any such Refinancing indebtedness shall have executed a Joinder
Agreement on behalf of the holders of such Refinancing indebtedness.

SECTION 2.09 Possessory Collateral Agent as Gratuitous Bailee for Perfection.

(a) The Possessory Collateral shall be delivered to the Administrative Agent and
the Administrative Agent agrees to hold any Shared Collateral constituting
Possessory Collateral that is part of the Collateral in its possession or
control (or in the possession or control of its agents or bailees) as gratuitous
bailee for the benefit of each other First Lien Secured Party and any assignee
solely for the purpose of perfecting the security interest granted in such
Possessory Collateral, if any, pursuant to the applicable First Lien Security
Documents, in each case, subject to the terms and conditions of this
Section 2.09; provided that at any time the Administrative Agent is not the
Applicable Collateral Agent, the Administrative Agent shall, at the request of
the Applicable Collateral Agent, promptly deliver all Possessory Collateral to
the Applicable Collateral Agent together with any necessary endorsements (or
otherwise allow the Applicable Collateral Agent to obtain control of such
Possessory Collateral). The Company shall take such further action as is
required to effectuate the transfer contemplated hereby and shall indemnify each
Collateral Agent for loss or damage suffered by such Collateral Agent as a
result of such transfer except for loss or damage suffered by such Collateral
Agent as a result of its own willful misconduct or gross negligence.

(b) Each Collateral Agent agrees to hold any Shared Collateral constituting
Possessory Collateral, from time to time in its possession, as gratuitous bailee
for the benefit of each other First Lien Secured Party and any assignee, solely
for the purpose of perfecting the security interest granted in such Possessory
Collateral, if any, pursuant to the applicable First Lien Security Documents, in
each case, subject to the terms and conditions of this Section 2.09.

(c) The duties or responsibilities of each Collateral Agent under this
Section 2.09 shall be limited solely to holding any Shared Collateral
constituting Possessory Collateral as gratuitous bailee for the benefit of each
other First Lien Secured Party for purposes of perfecting the Lien held by such
First Lien Secured Parties therein.

SECTION 2.10 Amendments to First Lien Security Documents.

(a) Without the prior written consent of the Administrative Agent, each Other
First Lien Collateral Agent agrees that no Other First Lien Security Document
may be amended, supplemented or otherwise modified or entered into to the extent
such amendment, supplement or modification, or the terms of any new Other First
Lien Security Document would be prohibited by, or would require any Grantor to
act or refrain from acting in a manner that would violate, any of the terms of
this Agreement.

(b) Without the prior written consent of each Other First Lien Collateral Agent,
the Administrative Agent agrees that no Credit Agreement Collateral Document may
be amended, supplemented or otherwise modified or entered into to the extent
such amendment, supplement or modification, or the terms of any new Credit
Agreement Collateral Document would be prohibited by, or would require any
Grantor to act or refrain from acting in a manner that would violate, any of the
terms of this Agreement.

 

-14-



--------------------------------------------------------------------------------

(c) In determining whether an amendment to any First Lien Security Document is
permitted by this Section 2.10, each Collateral Agent may conclusively rely on
an officer’s certificate of the Company stating that such amendment is permitted
by this Section 2.10.

SECTION 2.11 Controlled Accounts. As between the First Lien Secured Parties, the
Applicable Collateral Agent (acting at the direction of the Applicable
Authorized Representative) shall have the sole right to (i) direct the
disposition of funds with respect to each account constituting Shared Collateral
and subject to an Account Control Agreement (including the withdrawal of such
funds) and (ii) deliver any notice of sole control or similar notice prescribed
by such Account Control Agreement to the relevant depositary bank, securities
intermediary or commodity intermediary. Upon any Applicable Authorized
Representative ceasing to be the Applicable Authorized Representative pursuant
to the terms hereof, it shall deliver notice thereof to each depositary bank,
securities intermediary and commodity intermediary at which any account
constituting Shared Collateral and subject to an Account Control Agreement is
held.

ARTICLE III

EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

Whenever a Collateral Agent or any Authorized Representative shall be required,
in connection with the exercise of its rights or the performance of its
obligations hereunder, to determine the existence or amount of any First Lien
Obligations of any Series, or the Shared Collateral subject to any Lien securing
the First Lien Obligations of any Series, it may request that such information
be furnished to it in writing by each other Authorized Representative or each
other Collateral Agent and shall be entitled to make such determination or not
make any determination on the basis of the information so furnished; provided,
however, that if an Authorized Representative or a Collateral Agent shall fail
or refuse reasonably promptly to provide the requested information, the
requesting Collateral Agent or Authorized Representative shall be entitled to
conclusively rely upon an officer’s certificate of the Company. Each Collateral
Agent and each Authorized Representative may rely conclusively, and shall be
fully protected in so relying, on any determination made by it in accordance
with the provisions of the preceding sentence (or as otherwise directed by a
court of competent jurisdiction) and shall have no liability to any Grantor, any
First Lien Secured Party or any other person as a result of such determination.

ARTICLE IV

THE APPLICABLE COLLATERAL AGENT

SECTION 4.01 Authority.

(a) Notwithstanding any other provision of this Agreement, nothing herein shall
be construed to impose any fiduciary or other duty on any Applicable Collateral
Agent to any Non-Controlling Secured Party or give any Non-Controlling Secured
Party the right to direct any Applicable Collateral Agent, except that each
Applicable Collateral Agent shall be obligated to distribute proceeds of any
Shared Collateral in accordance with Section 2.01 hereof.

(b) In furtherance of the foregoing, each Non-Controlling Secured Party
acknowledges and agrees that the Applicable Collateral Agent shall be entitled,
for the benefit of the First Lien Secured Parties, to sell, transfer or
otherwise dispose of or deal with any Shared Collateral as provided herein and
in the First Lien Security Documents, as applicable, for which the Applicable
Collateral Agent is the collateral agent of such Shared Collateral, without
regard to any rights to which the Non-Controlling Secured Parties would
otherwise be entitled as a result of the First Lien Obligations held by

 

-15-



--------------------------------------------------------------------------------

such Non-Controlling Secured Parties. Without limiting the foregoing, each
Non-Controlling Secured Party agrees that none of the Applicable Collateral
Agent, the Applicable Authorized Representative or any other First Lien Secured
Party shall have any duty or obligation first to marshal or realize upon any
type of Shared Collateral (or any other Collateral securing any of the First
Lien Obligations), or to sell, dispose of or otherwise liquidate all or any
portion of such Shared Collateral (or any other Collateral securing any First
Lien Obligations), in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation. Each of the First Lien Secured
Parties waives any claim it may now or hereafter have against any Collateral
Agent or the Authorized Representative of any other Series of First Lien
Obligations or any other First Lien Secured Party of any other Series arising
out of (i) any actions which any Collateral Agent, Authorized Representative or
the First Lien Secured Parties take or omit to take (including, actions with
respect to the creation, perfection or continuation of Liens on any Collateral,
actions with respect to the foreclosure upon, sale, release or depreciation of,
or failure to realize upon, any of the Collateral and actions with respect to
the collection of any claim for all or any part of the First Lien Obligations
from any account debtor, guarantor or any other party) in accordance with the
First Lien Security Documents or any other agreement related thereto or to the
collection of the First Lien Obligations or the valuation, use, protection or
release of any security for the First Lien Obligations, (ii) any election by any
Applicable Authorized Representative or any holders of First Lien Obligations,
in any proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b) of the Bankruptcy Code or (iii) subject to Section 2.05, any
borrowing by, or grant of a security interest or administrative expense priority
under Section 364 of the Bankruptcy Code or any equivalent provision of any
other Bankruptcy Law, by the Company or any of its Subsidiaries, as
debtor-in-possession.

ARTICLE V

MISCELLANEOUS

SECTION 5.01 Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a) if to the Administrative Agent, to it at:

Morgan Stanley Senior Funding, Inc.

Documentation Team

One Utah Center, 201 South Main Street, 5th Floor

Salt Lake City, Utah 84111

Attention: Carrie D Johnson

Telephone: 801-236-3655

Telecopier: 212-507-5040

Electronic Mail: docs4loans@ms.com, ms4loans@ms.com

 

-16-



--------------------------------------------------------------------------------

(b) if to the 2018 Notes Collateral Agent or the 2018 Notes Authorized
Representative, to it at:

Wilmington Trust FSB

Corporate Capital Markets

50 South Sixth Street/Suite 1290

Minneapolis, MN 55402

Attention: CNO Financial Administration

Telephone: (612) 217-5627

Telecopier: (612) 217-5651

Electronic Mail: TMowdy@WilmingtonTrust.com

(c) if to any other Authorized Representative or Collateral Agent, to it at the
address set forth in the applicable Joinder Agreement.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 5.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 5.01.
As agreed to in writing among each Collateral Agent and each Authorized
Representative from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
person provided from time to time by such person.

SECTION 5.02 Waivers; Amendment; Joinder Agreements.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified (other than pursuant to any Joinder Agreement) except
pursuant to an agreement or agreements in writing entered into by each
Authorized Representative and each Collateral Agent (and with respect to any
such termination, waiver, amendment or modification to Section 2.10 or which
otherwise by the terms of this Agreement requires the Company’s consent or which
increases the obligations or reduces the rights of the Company or any other
Grantor, with the consent of the Company).

(c) Notwithstanding the foregoing, without the consent of any First Lien Secured
Party, any Authorized Representative may become a party hereto by execution and
delivery of a Joinder Agreement in accordance with Section 5.14 of this
Agreement and upon such execution and delivery, such Authorized Representative
and the Other First Lien Secured Parties and Other First Lien Obligations of the
Series for which such Authorized Representative is acting shall be subject to
the terms hereof and the terms of the Other First Lien Security Documents
applicable thereto.

 

-17-



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, without the consent of any other Authorized
Representative or First Lien Secured Party, the Collateral Agents may effect
amendments and modifications to this Agreement to the extent necessary to
reflect any incurrence of any Other First Lien Obligations in compliance with
the Credit Agreement and the other Secured Credit Documents.

SECTION 5.03 Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, as well as the other First Lien Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.

SECTION 5.04 Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 5.05 Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

SECTION 5.06 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 5.07 Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York, without regard to conflicts
of laws principles thereof.

SECTION 5.08 Submission to Jurisdiction; Waivers. Each Collateral Agent and each
Authorized Representative, on behalf of itself and the First Lien Secured
Parties of the Series for whom it is acting, irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the First Lien Security Documents, or for
recognition and enforcement of any judgment in respect thereof, to the general
jurisdiction of the state and federal courts located in New York County and
appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address referred to in Section 5.01;

 

-18-



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any First Lien Secured Party) to effect service of process in any other
manner permitted by law or shall limit the right of any party hereto (or any
First Lien Secured Party) to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, exemplary, punitive or consequential damages.

SECTION 5.09 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.09.

SECTION 5.10 Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 5.11 Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the other Secured
Credit Documents or First Lien Security Documents, the provisions of this
Agreement shall control.

SECTION 5.12 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First Lien Secured Parties in relation to one another. None of the
Company, any other Grantor or any other creditor thereof shall have any rights
or obligations hereunder, except as expressly provided in this Agreement and
none of the Company or any other Grantor may rely on the terms hereof (other
than Sections 2.04, 2.05, 2.08, 2.09 and Article V). Nothing in this Agreement
is intended to or shall impair the obligations of any Grantor, which are
absolute and unconditional, to pay the First Lien Obligations as and when the
same shall become due and payable in accordance with their terms.

SECTION 5.13 Integration. This Agreement together with the other Secured Credit
Documents and the First Lien Security Documents represents the agreement of each
of the Grantors and the First Lien Secured Parties with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by any Grantor, the Administrative Agent, any or any other First Lien
Secured Party relative to the subject matter hereof not expressly set forth or
referred to herein or in the other Secured Credit Documents or the First Lien
Security Documents.

SECTION 5.14 Other First Lien Obligations.

To the extent, but only to the extent not prohibited by the provisions of the
Credit Agreement or the Other First Lien Documents, the Company may incur
additional indebtedness after the

 

-19-



--------------------------------------------------------------------------------

date hereof that is secured on an equal and ratable basis with the liens
securing the Credit Agreement Obligations and the Other First Lien Obligations
(such indebtedness referred to as “Additional Senior Class Debt”). Any such
Additional Senior Class Debt may be secured by a Lien on a ratable basis, in
each case under and pursuant to the Other First Lien Documents, if and subject
to the condition that the Collateral Agent and Authorized Representative of any
such Additional Senior Class Debt (an “Additional Senior Class Debt Collateral
Agent” and an “Additional Senior Class Debt Representative,” respectively),
acting on behalf of the holders of such Additional Senior Class Debt (such
Additional Senior Class Debt Collateral Agent, Additional Senior Class Debt
Representative and holders in respect of any Additional Senior Class Debt being
referred to as the “Additional Senior Class Debt Parties”), become a party to
this Agreement by satisfying the conditions set forth in clauses (i) through
(iv) of the immediately succeeding paragraph.

In order for an Additional Senior Class Debt Representative and Additional
Senior Class Debt Collateral Agent to become a party to this Agreement,

(i) such Additional Senior Class Debt Representative, such Additional Senior
Class Debt Collateral Agent, each Collateral Agent, each Authorized
Representative and the Company shall have executed and delivered an instrument
substantially in the form of Exhibit A (with such changes as may be reasonably
approved by each Collateral Agent and such Additional Senior Class Debt
Representative) pursuant to which such Additional Senior Class Debt
Representative becomes an Authorized Representative hereunder, and such
Additional Senior Class Debt Collateral Agent becomes a Collateral Agent
hereunder, and the Additional Senior Class Debt in respect of which such
Additional Senior Class Debt Representative is the Authorized Representative and
the related Additional Senior Class Debt Parties become subject hereto and bound
hereby;

(ii) the Company shall have (x) delivered to each Collateral Agent true and
complete copies of each of the Other First Lien Documents relating to such
Additional Senior Class Debt, certified as being true and correct by a
Responsible Officer of the Company and (y) identified in a certificate of an
authorized officer the obligations to be designated as Other First Lien
Obligations and the initial aggregate principal amount or face amount thereof;

(iii) all First Lien Security Documents, filings and recordations necessary or
desirable in the reasonable judgment of the Additional Senior Class Debt
Collateral Agent to create and perfect the Liens securing the relevant
obligations relating to such Additional Senior Class Debt shall have been made,
executed and/or delivered (or, with respect to any such filings or recordations,
acceptable provisions to perform such filings or recordings have been taken in
the reasonable judgment of the Additional Senior Class Debt Collateral Agent),
and all fees and taxes in connection therewith shall have been paid (or
acceptable provisions to make such payments have been taken in the reasonable
judgment of the Additional Senior Class Debt Collateral Agent); and

(iv) the Other First Lien Documents, as applicable, relating to such Additional
Senior Class Debt shall provide, in a manner reasonably satisfactory to each
Collateral Agent, that each Additional Senior Class Debt Party with respect to
such Additional Senior Class Debt will be subject to and bound by the provisions
of this Agreement in its capacity as a holder of such Additional Senior Class
Debt.

Upon the execution and delivery of a Joinder Agreement by an Additional Senior
Class Debt Representative and an Additional Collateral Agent in accordance with
this Section 5.14, each other Authorized Representative and Collateral Agent and
the Company shall acknowledge such execution and delivery thereof, subject to
the terms of this Section 5.14.

 

-20-



--------------------------------------------------------------------------------

SECTION 5.15 Agent Capacities. Except as expressly provided herein, Morgan
Stanley Senior Funding, Inc. is acting in the capacity of Administrative Agent
solely for the Credit Agreement Secured Parties. Except as expressly provided
herein, Wilmington Trust FSB is acting in the capacity of 2018 Notes Collateral
Agent solely for the 2018 Notes First Lien Secured Parties.

[Remainder of this page intentionally left blank]

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MORGAN STANLEY SENIOR FUNDING, INC.
as Administrative Agent

By:  

/s/ Eric Jenkins

  Name: Eric Jenkins   Title: Authorized Signatory

WILMINGTON TRUST FSB,
as 2018 Notes Collateral Agent

By:  

/s/ Timothy Mowdy

  Name: Timothy Mowdy   Title: Vice President

WILMINGTON TRUST FSB,
as 2018 Notes Authorized Representative

By:  

/s/ Timothy Mowdy

  Name: Timothy Mowdy   Title: Vice President

[Signature Page to Pari Passu Intercreditor Agreement]



--------------------------------------------------------------------------------

CONSENT OF GRANTORS

Dated: December 21, 2010

Reference is made to the Pari Passu Intercreditor Agreement dated as of the date
hereof between Morgan Stanley Senior Funding, Inc., as Administrative Agent,
Wilmington Trust FSB, as 2018 Notes Collateral Agent, and Wilmington Trust FSB,
as 2018 Notes Authorized Representative, as the same may be amended, restated,
supplemented, waived, or otherwise modified from time to time (the
“Intercreditor Agreement”). Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Intercreditor Agreement.

The Company has read the foregoing Intercreditor Agreement and consents thereto.
The Company agrees that it will not, and will cause each of the other Grantors
to not, take any action that would be contrary to the express provisions of the
foregoing Intercreditor Agreement, agrees to abide by the requirements expressly
applicable to it under the foregoing Intercreditor Agreement and agrees that,
except as otherwise provided therein, no First Lien Secured Party shall have any
liability to any Grantor for acting in accordance with the provisions of the
foregoing Intercreditor Agreement. The Company confirms on behalf of each
Grantor that the foregoing Intercreditor Agreement is for the sole benefit of
the First Lien Secured Parties and their respective successors and assigns, and
that no Grantor is an intended beneficiary or third party beneficiary thereof
except to the extent otherwise expressly provided therein.

Notwithstanding anything to the contrary in the Intercreditor Agreement or
provided herein, each party hereto agrees that the Company and the other
Grantors shall not have any right to consent to or approve any amendment,
modification or waiver of any provision of the Intercreditor Agreement except to
the extent expressly set forth therein.

Without limitation to the foregoing, the Company agrees to take, and to cause
each other Grantor to take, such further action and to execute and deliver such
additional documents and instruments (in recordable form, if requested) as the
Applicable Collateral Agent may reasonably request to effectuate the terms of
and the lien priorities contemplated by the Intercreditor Agreement.

This Consent shall be governed and construed in accordance with the laws of the
State of New York, without regard to conflicts of laws principles thereof.
Notices delivered to the Company pursuant to this Consent shall be delivered to
it at the following address:

CNO Financial Group, Inc.

11825 North Pennsylvania Street

Carmel, Indiana 46032

Attention: Scott L. Galovic

Telephone: (317) 817-3228

Facsimile: (317) 817-3772

Electronic Mail: scott.galovic@cnoinc.com



--------------------------------------------------------------------------------

IN WITNESS HEREOF, this Consent is hereby executed by each of the Grantors as of
the date first written above.

 

CNO FINANCIAL GROUP, INC.

By:  

/s/ Scott L. Galovic

    Name: Scott L. Galovic     Title: Vice President and Treasurer

AMERICAN LIFE AND CASUALTY MARKETING DIVISION CO.

CDOC, INC.

CNO MANAGEMENT SERVICES COMPANY

By:  

/s/ Scott L. Galovic

    Name: Scott L. Galovic     Title: Vice President and Treasurer

40|86 ADVISORS, INC.

40|86 MORTGAGE CAPITAL, INC.

By:  

/s/ Scott L. Galovic

    Name: Scott L. Galovic     Title: Vice President and Treasurer

PERFORMANCE MATTERS ASSOCIATES, INC.

PERFORMANCE MATTERS ASSOCIATES OF TEXAS, INC.

By:  

/s/ Scott L. Galovic

    Name: Scott L. Galovic     Title: Vice President and Treasurer

CNO SERVICES, LLC

By:   CNO Management Services Company, its Manager By:  

/s/ Scott L. Galovic

    Name: Scott L. Galovic     Title: Vice President and Treasurer



--------------------------------------------------------------------------------

Exhibit A

to Pari Passu Intercreditor Agreement

[FORM OF] JOINDER NO. [        ] dated as of [            ], 20[    ] (the
“Joinder Agreement”) to the PARI PASSU INTERCREDITOR AGREEMENT dated as of
December 21, 2010, (the “Pari Passu Intercreditor Agreement”), among Morgan
Stanley Senior Funding, Inc., as Administrative Agent, Wilmington Trust FSB, as
2018 Notes Collateral Agent, and Wilmington Trust FSB, as 2018 Notes Authorized
Representative, and the additional Authorized Representatives from time to time
a party thereto.1

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Pari Passu Intercreditor Agreement.

B. As a condition to the ability of the Company to incur Other First Lien
Obligations and to secure such Additional Senior Class Debt with the liens and
security interests created by the Other First Lien Security Documents, the
Additional Senior Class Debt Representative in respect of such Additional Senior
Class Debt is required to become an Authorized Representative, and the
Additional Senior Class Debt Collateral Agent is required to become a Collateral
Agent, and such Additional Senior Class Debt and the Additional Senior Class
Debt Parties in respect thereof are required to become subject to and bound by,
the Pari Passu Intercreditor Agreement. Section 5.14 of the Pari Passu
Intercreditor Agreement provides that such Additional Senior Class Debt
Representative may become an Authorized Representative, such Additional Senior
Class Debt Collateral Agent may become a Collateral Agent, and such Additional
Senior Class Debt and such Additional Senior Class Debt Parties may become
subject to and bound by, the Pari Passu Intercreditor Agreement, pursuant to the
execution and delivery by the Additional Senior Debt Class Representative of an
instrument in the form of this Joinder and the satisfaction of the other
conditions set forth in Section 5.14 of the Pari Passu Intercreditor Agreement.
The undersigned Additional Senior Class Debt Representative (the “New
Representative”) and Additional Senior Class Debt Collateral Agent (the “New
Collateral Agent”) are executing this Joinder Agreement in accordance with the
requirements of the Pari Passu Intercreditor Agreement and the First Lien
Security Documents.

Accordingly, the New Representative and the New Collateral Agent agree as
follows:

SECTION 1. In accordance with Section 5.14 of the Pari Passu Intercreditor
Agreement, the New Representative and the New Collateral Agent by their
signatures below become an Authorized Representative and a Collateral Agent,
respectively, under, and the related Additional Senior Class Debt and Additional
Senior Class Debt Parties become subject to and bound by, the Pari Passu
Intercreditor Agreement with the same force and effect as if the New
Representative and New Collateral Agent had originally been named therein as an
Authorized Representative or a Collateral Agent, respectively, and the New
Representative and the New Collateral Agent, on their behalf and on behalf of
such Additional Senior Class Debt Parties, hereby agree to all the terms and
provisions of the Pari Passu Intercreditor Agreement applicable to them as
Authorized Representative and Collateral Agent, respectively, and to the

 

1

In the event of the Refinancing of the Credit Agreement Obligations, this
Joinder will be revised to reflect joinder by a new Administrative Agent

 

Exhibit A-1



--------------------------------------------------------------------------------

Additional Senior Class Debt Parties that they represent as Other First Lien
Secured Parties. Each reference to an “Authorized Representative” in the Pari
Passu Intercreditor Agreement shall be deemed to include the New Representative,
and each reference to a “Collateral Agent” in the Pari Passu Intercreditor
Agreement shall be deemed to include the New Collateral Agent. The Pari Passu
Intercreditor Agreement is hereby incorporated herein by reference.

SECTION 2. Each of the New Representative and New Collateral Agent represent and
warrant to each Collateral Agent, each Authorized Representative and the other
First Lien Secured Parties, individually, that (i) it has full power and
authority to enter into this Joinder Agreement, in its capacity as [agent]
[trustee], (ii) this Joinder Agreement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally or by equitable principles
relating to enforceability, and (iii) the Other First Lien Documents relating to
such Additional Senior Class Debt provide that, upon the New Representative’s
and the New Collateral Agent’s entry into this Joinder Agreement, the Additional
Senior Class Debt Parties in respect of such Additional Senior Class Debt will
be subject to and bound by the provisions of the Pari Passu Intercreditor
Agreement as Other First Lien Secured Parties.

SECTION 3. This Joinder Agreement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Joinder Agreement shall become effective when
each Collateral Agent shall have received a counterpart of this Joinder
Agreement that bears the signatures of the New Representative and the New
Collateral Agent. Delivery of an executed signature page to this Joinder
Agreement by facsimile transmission shall be effective as delivery of a manually
signed counterpart of this Joinder Agreement.

SECTION 4. Except as expressly supplemented hereby, the Pari Passu Intercreditor
Agreement shall remain in full force and effect.

SECTION 5. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THEREOF.

SECTION 6. In case any one or more of the provisions contained in this Joinder
Agreement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Pari Passu Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Pari Passu Intercreditor Agreement. All
communications and notices hereunder to the New Representative and the New
Collateral Agent shall be given to them at their respective addresses set forth
below their signatures hereto.

SECTION 8. The Company agrees to reimburse each Collateral Agent and each
Authorized Representative for its reasonable out-of-pocket expenses in
connection with this Joinder Agreement, including the reasonable fees, other
charges and disbursements of counsel.

 

Exhibit A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and New Collateral Agent have duly
executed this Joinder Agreement to the Pari Passu Intercreditor Agreement as of
the day and year first above written.

 

 

[NAME OF NEW REPRESENTATIVE], as
[        ] for the holders of [                    ],

  By:  

 

    Name:       Title:   Address for notices:  

 

 

 

  attention of:  

 

  Telecopy:  

 

 

[NAME OF NEW COLLATERAL AGENT], as
[        ] for the holders of [                    ],

  By:  

 

    Name:       Title:   Address for notices:  

 

 

 

  attention of:  

 

  Telecopy:  

 

 

Exhibit A-3



--------------------------------------------------------------------------------

 

Acknowledged by:  

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent

  By:  

 

    Name:     Title:  

WILMINGTON TRUST FSB,
as 2018 Notes Collateral Agent

  By:  

 

    Name:     Title:  

WILMINGTON TRUST FSB,
as 2018 Notes Authorized Representative

  By:  

 

    Name:     Title:

 

Exhibit A-4



--------------------------------------------------------------------------------

 

CNO FINANCIAL GROUP, INC. By:  

 

    Name:     Title:

 

Exhibit A-5